Case 4:19-cv-00730-ALM Document 3 Filed 10/07/19 Page 1 of 5 PageID #: 38
                                                88794                                       Filed 8/6/2019 3:16 PM
                                                                                                   Shawntel Golden
                                   Lamar County - 62nd District Court                                  District Clerk
                                                                                              Lamar County, Texas

                                                                                                Jennifer Frazier
                          CAUSE NO. _ _ _ _ _ _ _ __

 CREOLA COTTON                                         §                 IN THE DISTRICT COURT
     Plaintiff,                                        §
                                                       §
 v.                                                    §                _ __,,JUDICIAL DISTRICT
                                                       §
 KROGER TEXAS L.P., D/B/A                              §
 KROGER                                                §
     Defendant.                                        §                 LAMAR COUNTY, TEXAS

                                PLAINTIFF'S ORIGINAL PETITION



       TO THE HONORABLE JUDGE OF SAID COURT:
       COMES NOW, CREOLA COTTON, Plaintiff, and files this, her Original Petition
complaining of Defendant KROGER TEXAS L.P., D /B /A KROGER and respectfully shows the
Court the following:
                                                  I.
                                  DISCOVERY CONTROL PLAN

       Plaintiff seeks monetary relief over $75,000.00, including damages of any kind,
penalties, costs, expenses, pre-judgment interest, and attorney fees. Plaintiff intends to
conduct Discovery in this case under Level 2 of Texas Rules of Civil Procedure 190.3.
                                                 II.
                                   JURISDICTION & VENUE

       This Court maintains jurisdiction over Defendant because the torts at issue were
committed in Texas. Pursuant to TEX. CIV. PRAC. & REM. CODE § 15.002(a)(l), venue
is proper in LAMAR COUNTY, TEXAS because all or a substantial part of the events giving
rise to Plaintiff's claim occurred in LAMAR COUNTY, TEXAS.

                                                 III.
                                             PARTIES

       CREOLA COTTON is a resident of Lamar County, Texas .
      . Defendant, KROGER TEXAS L.P.,        D/B/ A KROGER, is a Corporation who may be
served through its' registered agent, Corporation Service Company d/b/ a CSC-Lawyers

PLAINTIFF'S ORIGINAL PETITION                                                            PG.1
Case 4:19-cv-00730-ALM Document 3 Filed 10/07/19 Page 2 of 5 PageID #: 39




Inco., located at 211 E. 7th Street, Suite 620, Austin, Texas 78701. Issuance of Citation is
requested at this time.
                                            IV.
                                   BACKGROUND FACTS

       On or about January 1, 2019, in Paris, Lamar County, Texas. Plaintiff, CREOLA
COTTON would respectfully show the court that she was at a store owned/ operated by
the Defendant KROGER TEXAS L.P., D/B/ A KROGER located at 1310 Clarksville St., Paris,
Texas 75460. While on the premises of the Defendant, Plaintiff slipped and fell on a white.
·powdery substance, causing her severe and incapacitating injury. At the time of the
injury, the premises were being used as a grocery store by Defendant KROGER TEXAS L.P.,
D/B/ A KROGER.
       Defendant was in control of the premises on which Plaintiff's injuries occurred. At
the time the injuries occurred, Defendant was the owner of the premises or leasing the
premises and had the exclusive right to control the property on which Plaintiff was
injured.
       At the time the injury occurred, Plaintiff was an invitee. Plaintiff entered on
Defendant's premises for the mutual benefit of herself and Defendant and at the implied
invitation of Defendant. Defendant extended an open invitation to the public to enter the
premises.
       Defendant failed to maintain and properly inspect the premises. Plaintiff alleges
further that Defendant failed to warn the Plaintiff of the dangerous condition on the
premises. Defendant had actual and/ or constructive notice of the dangerous condition
       As a result of the Defendant's negligent conduct, Plaintiff suffered personal injury.
      It was the Defendant's, KROGER TEXAS L.P.,         D/B/ A KROGER, negligence and
negligence per se, which was the proximate cause of Plaintiff's personal injuries and
damages.




PLAINTIFF'S ORIGINAL PETmON                                                         PG.2
Case 4:19-cv-00730-ALM Document 3 Filed 10/07/19 Page 3 of 5 PageID #: 40
                                                                                                I




                                                v.
               NEGLIGENCE OF DEFENDANT KROGER TEXAS           L.P., D/B/A KROGER
         The conduct of Defendant, KROGER TEXAS L.P., D/B/ A KROGER, was the proximate
causes of Plaintiff's personal injuries in that Defendant KROGER TEXAS L.P., D/B/ A
KROGER' s acts or omissions, constituted negligence in following acts of negligence, to wit:

         a.     failing to inspect the premises on a regular basis;
         b.     failing to keep the premises safe;
         c.     failing to instruct or train its agents, servants, and employees to maintain a
                hazard free environment;
         d.     failing to warn the Plaintiff that a dangerous condition existed on the
                premises;
         e.     failing to adequately repair the dangerous condition that existed on the
                premises; and
         f.     failing to inspect the premises prior to allowing customers and invitees on
                the premises.
         Each of the above acts and omissions, singularly or in combination with each other,
was the proximate cause of Plaintiff sustaining injuries and damages that are described
below.
                                               VI.
                                         JURY DEMAND

         Plaintiff requests a jury trial of these matters. Plaintiff tendered the proper jury fee
with the filing of Plaintiff's Original Petition.
                                               VII.
                                            DAMAGES
                                        Actual damages
         Plaintiff incorporates the previous paragraphs by reference as though fully set
forth in their entirety. Plaintiff incurred the following actual damages for which they seek
recovery:
         a.     Medical Expenses: Plaintiff incurred bodily injuries which were caused by
                the Collision. Plaintiff incurred medical expenses in the past and will incur
                medical expenses in the future.
PLAINTIFF'S ORIGINAL PETmON                                                              PG.3
Case 4:19-cv-00730-ALM Document 3 Filed 10/07/19 Page 4 of 5 PageID #: 41




       b.      Physical Pain: Plaintiff endured severe and constant physical pain in the
               past and will endure pain in the future.
       c.      Physical Impairment: Plaintiff endured physical impairment iri. the past and
               will continue to suffer the effects in the future.
                                               VIII.
                                  REQUESTS FOR DISCLOSURE

       Under Texas Rule of Civil Procedure 194, Plaintiff requests that Defendant
disclose, within 50 days of the service of this request, the information or material
described in Rule 194.2.
                                                IX.
                           REQUEST FOR ADMISSIONS TO DEFENDANT

       Pursuant to Rule 198 of the Texas Rules of Civil Procedure, Defendant KROGER
TEXAS L.P., D/B/ A KROGER shall answer the following Requests for Admissions within
fifty (50) days of service of this Petition:
       a.      Admit that on January 1, 2019, Ms. COTTON was an invitee of the KROGER
               TEXAS L.P., D/B/ A KROGER at 1310 Clarksville St., Paris, Texas 75460.
       b.      Admit that while shopping at KROGER TEXAS L.P.,          D/B/ A KROGER, Ms.
               COTTON slipped and fell on a substance.
       c.      Admit that KROGER TEXAS L.P.,           D/B/ A KROGER was made aware of the
               incident.
       d.      Admit that Defendant is not claiming any negligence or responsibility on the
               part of Plaintiff with regards to the slip and fall.
                                                x.
                                  REQUEST FOR PRODUCTION


PRODUCTION REQUEST NO. 1: Produce a copy of any and all videotapes and/or
photographs taken on January 1, 2019 and/ or depicting the condition of the store within
24 hours of the alleged incident related to this lawsuit. This request includes any
surveillance films and/ or videos taken on January 1, 2019.



PLAINTIFF'S ORIGINAL PETrTION                                                       PG.4
Case 4:19-cv-00730-ALM Document 3 Filed 10/07/19 Page 5 of 5 PageID #: 42




                                               XI.
                                       REQUEST FOR RELIEF

           Pursuant to Texas Rules of Civil Procedure 193.7, notice is hereby given of the
intention to use during the trial of this case any of the documents exchanged in this case.
           Plaintiff requests that Defendants be cited to appear that upon final trial, and
recover from Defendants judgment for:
      i.         Actual damages within the jurisdictional limits of the Court;
     ii.         Exemplary or punitive damages, from Defendants, in an amount deemed
                 just and fair by the jury;
    iii.         Pre-judgment interest at the maximum rate allowed by law;
    iv.          Post-judgment interest at the maximum rate allowed by law;
     v.          Costs of Court; and
    vi.          Such other and further relief to which Plaintiff may be entitled at law or
                 equity.


                                              Respectfully submitted,

                                              FIELDING LAW, PLLC



                                              /s/ Allison T. Capaul
                                              MICHAELS. FIELDING
                                              State Bar No. 24065226
                                              ALLISON J. CAPAUL
                                              State Bar No. 24100072
                                              18601 Lyndon B. Johnson Freeway
                                              Town East Tower, Suite 315
                                              Mesquite, Texas 75150
                                              Telephone: 214.666.8625
                                              Fax: 214.279.6439
                                              eservice@Fieldinglaw.com
                                              ATTORNEYS FOR PLAINTIFF




PLAINTIFF'S ORIGINAL PETITION                                                       PG.5
